Name: Commission Regulation (EEC) No 1155/88 of 28 April 1988 amending Regulation (EEC) No 346/88 introducing special surveillance of imports of dessert apples from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 4. 88 Official Journal of the European Communities No L 108/75 COMMISSION REGULATION (EEC) No 1155/88 of 28 April 1988 amending Regulation (EEC) No 346/88 introducing special surveillance of imports of dessert apples from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 824/88 (2), and in particular Article 29 (2) thereof, Whereas Council Regulation (EEC) No 2707/72 (3) lays down the conditions for applying protective measures for fruit and vegetables ; Whereas Commission Regulation (EEC) No 346/88 (4), as amended by Regulation (EEC) No 871 /88 (*), introduces special surveillance of imports of dessert apples from third countries ; Whereas, when operators submit applications for import licences, they enter into an undertaking on the basis of a legal situation existing at that time, even if the licence is issued only after an interval for reflection ; whereas, where thee is a change in the term of validity of the licence, that term applies only to import licences applied for from the date of implementation of that change ; whereas, however, in the present case the term of validity of import licences should, on application by the party concerned, be extended from one month to 40 days for import licences applied for before 31 March 1988 but issued from that date, HAS ADOPTED THIS REGULATION : Article 1 Article 2 (3) of Regulation (EEC) No 346/88 is hereby replaced by the following : '3 . Import licences shall be valid for 40 days from their date of issue as defined in Article 3 (3). However, no licence shall be valid after 31 August 1988, As regards licences applied for before 31 March 1988 and issued from that date, the competent authority shall , on application by the operator, extend the term of validity of the import licences from one month to 40 days.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1988 . For the Commission Frans ANDRIESSEN i Vice-President (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 85, 30. 3 . 1988, p. 5. O OJ No L 291 , 28 . 12. 1972, p. 3 . 0 OJ No L 34, 6. 2. 1988 , p. 21 . O OJ No L 87, 31 . 3 . 1988, p. 73.